DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the particular source and/or type of the detected voltage for the claim 1, 8 and 15 limitations “a pulse generator to generate a pulse based on detection of voltage…”, is not specified.
Claim 2-7, 9-14 and 16-20 depend from claims, 1, 8 and 15, respectively, and are therefore also rejected.
It is believed that the claims should recite “a pulse generator to generate a pulse based on the detection of an alternating voltage between the first and second load-side terminals”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau, Jr et al. (US Pub. 2109/0033352 A1)(hereinafter Boudreau) in view of Ramirez (US Pub. 2016/0187393 A1)(hereinafter Ramirez).
Regarding claim 1, Boudreau discloses a load-side voltage detection module for a metrology device  (Boudreau, Fig. 1 Title and Abstract;  An electricity meter includes … a load-side sense circuit, and a measurement and control circuit…. The load-side sense circuit is configured to detect the existence of a phase load and an anti-phase load at a service entrance; ¶0043; The load-side sense circuit 260 is configured to detect the existence or non-existence of a customer load.)
comprising: a plurality of first resistors electrically coupled to a first load-side terminal, the first resistors being in series; a plurality of second resistors electrically coupled to a second load-side terminal, the second resistors being in series; (Boudreau, Fig. 1 and  ¶0043; The load-side sense circuit 260 includes a phase A resistive network 260A and a phase C resistive network 260C… The A phase resistive network 160A includes two resistors arranged as a voltage divider, including resistors R5 and R6 ; ¶0044; The C phase resistive network 160C is similar to the A phase resistive network, and includes resistors R7 and R8)
a voltage divider electrically coupled between a first line-side terminal and a second line-side terminal, the voltage divider creating a reference voltage for the load-side voltage detection module; (Boudreau, Fig. 1 and ¶0039; The line-side sense circuit 120 includes four resistors, R1-R4. Resistors R1 and R2 act as a first voltage divider 120A… Resistors R3 and R4 act as a second voltage divider 120C; ¶0040;  The measurement reference node 122 for the meter 110 floats at a point between the first voltage divider (provided by R1 and R2) and the second voltage divider (provided by R3 and R4). In other words, the meter 110 has a floating reference at node 122, as this node 122 floats relative to the actual line-to-line service…  The measurement reference node 122 (which may also be referred to herein as “floating ground 122”) is connected to the “Measurement Ref” output of the measurement and control circuit 140.)
While Boudreau discloses providing an output based on detection of a voltage, ¶0042, Switch Control output SC, Boudreau does not specifically disclose a pulse output and therefore does not disclose and a pulse generator to generate a pulse based on detection of voltage the pulse indicating a voltage on at least one of the first load-side terminal or the second load-side terminal, above at least one threshold. Ramirez, in the same field of endeavor as Boudreau, however, discloses the limitation. (Ramirez, Figs. 1-2 and ¶0033; the crossing detection circuit 220a includes a pulse output 236a, which carries a pulse signal A… The crossing detection circuit 220a compares a representation of the divided voltage signal Av to a reference voltage signal and generates a pulse on the pulse output 236a responsive to the representation of the divided voltage Av signal being less than the reference voltage signal… The reference voltage is effectively a load side voltage threshold… the crossing detection circuit 220a interprets a corresponding load side voltage that is below the reference voltage as a “logical zero” and a load side voltage that is above the reference voltage as a “logical one.”)   Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Boudreau with the known technique of providing a pulse generator to generate a pulse based on detection of voltage the pulse indicating a voltage on at least one of the first load-side terminal or the second load-side terminal, above at least one threshold, as taught by Ramirez, in order to improve the reliability of detection in the presence of electrical noise and line side voltage feedback paths. (Ramirez, ¶0033)
Regarding claim 2, Boudreau, discloses wherein the first load-side terminal and the second load-side terminal are in phase or out of phase with respect to one another. (Boudreau, Fig. 1 and  ¶0043; The load-side sense circuit 260 includes a phase A resistive network 260A and a phase C resistive network 260C…)
Regarding claim 6, Boudreau discloses wherein the voltage divider creates a virtual ground. (Boudreau, Fig. 1 and ¶0040;  The measurement reference node 122 (which may also be referred to herein as “floating ground 122”) is connected to the “Measurement Ref” output of the measurement and control circuit 140.)
Regarding claim 8, Boudreau discloses a metrology device comprising: (Boudreau, Fig. 1 Title and Abstract;  An electricity meter includes … a line-side sense circuit, a load-side sense circuit, and a measurement and control circuit…. The load-side sense circuit is configured to detect the existence of a phase load and an anti-phase load at a service entrance; ¶0043; The load-side sense circuit 260 is configured to detect the existence or non-existence of a customer load.)
 a load-side voltage detection module, the load-side voltage detection module including: a plurality of first resistors electrically coupled to a first line-side terminal, the first resistors being in series; a plurality of second resistors electrically coupled to a second line-side terminal, the second resistors being in series; (Boudreau, Fig. 1 and  ¶0043; The load-side sense circuit 260 includes a phase A resistive network 260A and a phase C resistive network 260C… The A phase resistive network 160A includes two resistors arranged as a voltage divider, including resistors R5 and R6 ; 0044; The C phase resistive network 160C is similar to the A phase resistive network, and includes resistors R7 and R8)
a voltage divider electrically coupled between a first line-side terminal and a second line-side terminal, the voltage divider creating a reference voltage for the load- side voltage detection module; (Boudreau, Fig. 1 and ¶0039; The line-side sense circuit 120 includes four resistors, R1-R4. Resistors R1 and R2 act as a first voltage divider 120A; ¶0040;  The measurement reference node 122 for the meter 110 floats at a point between the first voltage divider (provided by R1 and R2) and the second voltage divider (provided by R3 and R4). In other words, the meter 110 has a floating reference at node 122, as this node 122 floats relative to the actual line-to-line service…  The measurement reference node 122 (which may also be referred to herein as “floating ground 122”) is connected to the “Measurement Ref” output of the measurement and control circuit 140.)
While Boudreau discloses providing an output based on detection of a voltage, ¶0042, Switch Control output SC, Boudreau does not specifically disclose a pulse output and therefore does not disclose and a pulse generator to generate a pulse based on detection of voltage, the pulse indicating a voltage on at least one of the first line-side terminal or the second line- side terminal, above at least one threshold.  Ramirez, in the same field of endeavor as Boudreau, however, discloses the limitation. (Ramirez, Figs. 1-2 and ¶0033; the crossing detection circuit 220a includes a pulse output 236a, which carries a pulse signal A… The crossing detection circuit 220a compares a representation of the divided voltage signal Av to a reference voltage signal and generates a pulse on the pulse output 236a responsive to the representation of the divided voltage Av signal being less than the reference voltage signal… The reference voltage is effectively a load side voltage threshold… the crossing detection circuit 220a interprets a corresponding load side voltage that is below the reference voltage as a “logical zero” and a load side voltage that is above the reference voltage as a “logical one.”)   Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Boudreau with the known technique of providing a pulse generator to generate a pulse based on detection of voltage the pulse indicating a voltage on at least one of the first load-side terminal or the second load-side terminal, above at least one threshold, as taught by Ramirez, in order to improve the reliability of detection in the presence of electrical noise and line side voltage feedback paths. (Ramirez, ¶0033)
Regarding claim 11, Boudreau, wherein the first line-side terminal and the second line- side terminal are out of phase with respect to one another. (Boudreau, Fig. 1 and  ¶0043; The load-side sense circuit 260 includes a phase A resistive network 260A and a phase C resistive network 260C…)
Regarding claim 14, Boudreau discloses wherein the voltage divider creates a virtual ground. (Boudreau, Fig. 1 and ¶0040;  The measurement reference node 122 (which may also be referred to herein as “floating ground 122”) is connected to the “Measurement Ref” output of the measurement and control circuit 140.)
Regarding claim 15, Boudreau discloses further comprising a load-side voltage disconnect switch electrically coupled to the load-side voltage detection module. (Boudreau, Fig. 1 and  ¶0042; The disconnect switch circuit 150 is used to disconnect the A phase and C phase voltage… The A phase disconnect switch 150A and the C phase disconnect switch 150 C are each controlled by the switch control output “SC” of the measurement and control circuit 140.)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau, in view of Ramirez, in view of Shuey (US Pub. 20080204953 A1)(hereinafter Shuey) 
Regarding claim 5, claim 5 depends from claim 1. As already discussed the limitations of claim 1 are obvious over Boudreau in view of Ramirez. Concerning claim 5, neither Boudreau nor Ramirez disclose an ASIC and therefore do not disclose wherein the pulse is output to an application specific integrated circuit (ASIC) of the metrology device.  Shuey, in the same field of endeavor as Ramirez, however, disclose programmable logic functions implement with an ASIC. (Shuey, ¶0047; …logical blocks, modules, circuits, elements, and/or components described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic component, discrete gate or transistor logic, discrete hardware components, or any combination thereof…) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Ramirez with the known technique of employing an ASIC, as taught by Shuey, since it is one of the known alternative techniques for implementing and preforming logical and program operations within a meter. (Shuey, ¶0047)
Regarding claim 13, claim 13 depends from claim 8.  As already discloses the limitations of claim 8 are obvious over Boudreau in view of Ramirez. Concerning claim 13, neither Boudreau nor Ramirez disclose an ASIC and therefore do not disclose wherein the pulse is output to an application specific integrated circuit (ASIC) of the metrology device.  Shuey, in the same field of endeavor as Ramirez, however, disclose programmable logic functions implement with an ASIC. (Shuey, ¶0047; …logical blocks, modules, circuits, elements, and/or components described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic component, discrete gate or transistor logic, discrete hardware components, or any combination thereof…) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Ramirez with the known technique of employing an ASIC, as taught by Shuey, since it is one of the known alternative techniques for implementing and preforming logical and program operations within a meter. (Shuey, ¶0047)

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau, in view of Ramirez, in view of Makinson et al. (2008/0088297 A1)(hereinafter Makinson)
Regarding claim 16, Boudreau discloses network, comprising: a metrology device communicatively coupled within the network; (Boudreau, Fig. 1 Title and Abstract;  An electricity meter includes a disconnect switch connected to a service transformer, a line-side sense circuit, a load-side sense circuit, and a measurement and control circuit…. The load-side sense circuit is configured to detect the existence of a phase load and an anti-phase load at a service entrance; ¶0043; The load-side sense circuit 260 is configured to detect the existence or non-existence of a customer load; ¶0045; the analytics may be performed by software located within the meter, at the head end of the system, or any of various locations in-between, such as software located remote from the meter in an automatic meter reader (AMR) device or in any of various other devices.)
 Boudreau does not disclose power line communication and therefore does not disclose and a central office communicatively coupled to the metrology device at least in part over a power line.  Makinson, in the same field of endeavor as Boudreau, however, discloses the limitation. (Makinson, Fig. 1 and ¶0057; AMS 100 is configured to be transparent in a transportation context, such that the exemplary respective meters may be interrogated (such as using representative Collection Engine generally 190) regardless of what network infrastructure exists in between or among such component … Preferably, as intended to be represented by the illustration in FIG. 1, Collection Engine 190 is capable of integrating Radio, PLC (Power Line Communications), and IP (Internet Protocol) connected meters…) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Boudreau with the known technique of providing a central office communicatively coupled to the metrology device at least in part over a power line, as taught by Makinson, since it is one of the known alternative and/or combined network infrastructures for proving communication between meters and a central office. (Makinson, ¶0057)
wherein the metrology device includes: a metrology unit, (Boudreau, Fig. 1 Title and Abstract;  An electricity meter includes a disconnect switch connected to a service transformer, a line-side sense circuit, a load-side sense circuit, and a measurement and control circuit…. The load-side sense circuit is configured to detect the existence of a phase load and an anti-phase load at a service entrance; ¶0043; The load-side sense circuit 260 is configured to detect the existence or non-existence of a customer load.)
 the metrology unit including a load-side voltage detection circuit, the load-side voltage detection circuit including: a plurality of first resistors electrically coupled to a first load-side terminal, the first resistors being in series; a plurality of second resistors electrically coupled to a second load-side terminal, the second resistors being in series; (Boudreau, Fig. 1 and  ¶0043; The load-side sense circuit 260 includes a phase A resistive network 260A and a phase C resistive network 260C… The A phase resistive network 160A includes two resistors arranged as a voltage divider, including resistors R5 and R6 ; ¶0044; The C phase resistive network 160C is similar to the A phase resistive network, and includes resistors R7 and R8)
 a voltage divider electrically coupled between a first line-side terminal and a second line-side terminal, the voltage divider creating a reference voltage for the load-side voltage detection module; (Boudreau, Fig. 1 and ¶0039; The line-side sense circuit 120 includes four resistors, R1-R4. Resistors R1 and R2 act as a first voltage divider 120A; ¶0040;  The measurement reference node 122 for the meter 110 floats at a point between the first voltage divider (provided by R1 and R2) and the second voltage divider (provided by R3 and R4). In other words, the meter 110 has a floating reference at node 122, as this node 122 floats relative to the actual line-to-line service…  The measurement reference node 122 (which may also be referred to herein as “floating ground 122”) is connected to the “Measurement Ref” output of the measurement and control circuit 140.)
While Boudreau discloses providing an output based on detection of a voltage, ¶0042, Switch Control output SC, Boudreau does not specifically disclose a pulse output and therefore does not disclose and a pulse generator to generate a pulse based on detection of voltage, the pulse indicating a voltage on at least one of the first load-side terminal or the second load-side terminal, above at least one threshold. Ramirez, in the same field of endeavor as Boudreau, however, discloses the limitation. (Ramirez, Figs. 1-2 and ¶0033; the crossing detection circuit 220a includes a pulse output 236a, which carries a pulse signal A… The crossing detection circuit 220a compares a representation of the divided voltage signal Av to a reference voltage signal and generates a pulse on the pulse output 236a responsive to the representation of the divided voltage Av signal being less than the reference voltage signal… The reference voltage is effectively a load side voltage threshold… the crossing detection circuit 220a interprets a corresponding load side voltage that is below the reference voltage as a “logical zero” and a load side voltage that is above the reference voltage as a “logical one.”)   Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Boudreau with the known technique of providing a pulse generator to generate a pulse based on detection of voltage the pulse indicating a voltage on at least one of the first load-side terminal or the second load-side terminal, above at least one threshold, as taught by Ramirez, in order to improve the reliability of detection in the presence of electrical noise and line side voltage feedback paths. (Ramirez, ¶0033)
Regarding claim 20, Boudreau discloses further comprising a load-side voltage disconnect switch electrically coupled to the load-side voltage detection circuit. (Boudreau, Fig. 1 and  ¶0042; The disconnect switch circuit 150 is used to disconnect the A phase and C phase voltage… The A phase disconnect switch 150A and the C phase disconnect switch 150 C are each controlled by the switch control output “SC” of the measurement and control circuit 140.)

Allowable Subject Matter
Claims 3-4, 7, 9-10, 12  and 17-19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the limitations of claim 3, including wherein the first resistors and the second resistors have different resistance values; the limitations of claim 4, including, wherein the pulse generator includes: a first diode; a second diode in series with the first diode; a capacitor in parallel with the first diode; a first transistor; a second transistor in series with the first transistor, the first transistor and the second transistor being in parallel with the capacitor; and an optoisolator electrically coupled to the second transistor, the optoisolator generating the pulse on an isolated output; the limitations of claim 7, including, wherein the pulse generator includes: a first transistor electrically coupled to the first resistors; and a second transistor electrically coupled to the second resistors, the first transistor and the second transistor generating the pulse on an isolated output; the limitations of claim 9, including, wherein the pulse generator includes: a first diode; a second diode in series with the first diode; a capacitor in parallel with the first diode; a first transistor; a second transistor in series with the first transistor, the first transistor and the second transistor being in parallel with the capacitor; and an optoisolator electrically coupled to the second transistor, the optoisolator generating the pulse on an isolated output; the limitations of claim 10, including, wherein the pulse generator includes: a first transistor electrically coupled to the first resistors; and a second transistor electrically coupled to the second resistors, the first transistor and the second transistor generating the pulse on an isolated output; the limitations of claim 12, including, wherein a sum of values of the first resistors and a sum of values of the second resistors have different total resistance values; the limitations of claim 17, including, wherein the pulse generator includes: a first diode; a second diode in series with the first diode; a capacitor in parallel with the first diode; a first transistor; a second transistor in series with the first transistor, the first transistor and the second transistor being in parallel with the capacitor; and an optoisolator electrically coupled to the second transistor, the optoisolator generating; the limitations of claim 18, including, wherein the pulse generator includes: a first metal-oxide-semiconductor field-effect transistor electrically coupled to the first resistors; and a second transistor electrically coupled to the second resistors, the first transistor and the second transistor generating the pulse on an isolated output; nor the limitations of claim 19, including, wherein: the first resistors and the second resistors have different resistance values, and the voltage divider creates a virtual ground.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687